UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2385


O’MARR S. REID,

                Plaintiff - Appellant,

          v.

STATE OF NORTH CAROLINA,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:11-cv-00422-MOC-DSC)


Submitted:   April 19, 2012                 Decided:   April 24, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


O’marr S. Reid, Appellant Pro Se.    David John Adinolfi, II,
Special Deputy Attorney General, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            O’marr     S.   Reid    appeals      the    district    court’s       order

accepting     the    recommendation        of     the     magistrate      judge    and

granting Defendant’s motion to dismiss Reid’s civil complaint,

and a subsequent order denying Reid’s motion for new trial and

relief from judgment.           We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.             Reid v. North Carolina, No. 3:11-cv-

00422-MOC-DSC       (W.D.N.C.      Nov.   28,    2011;     Dec.    9,   2011).       We

further deny Reid’s motion to strike Appellee’s response brief,

but grant Reid’s motion to extend the reply brief page limit.

We   dispense   with    oral    argument        because    the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2